FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DOUGLAS RAY MILLER,                      
              Petitioner-Appellant,             No. 07-36086
                v.                                 D.C. No.
OREGON PAROLE BOARD AND POST                    CV-05-00440-
PRISON SUPERVISION,                                 MWM
             Respondent-Appellee,             District of Oregon,
               and                                  Portland
POST PRISON SUPERVISION,                            ORDER
                       Respondent.
                                         
                     Filed February 2, 2011

      Before: Richard A. Paez and Richard R. Clifton,
     Circuit Judges, and Larry A. Burns,* District Judge.


                             ORDER

  The Opinion filed on January 18, 2011, and reported at ___
F.3d ___ (9th Cir. 2011), 2011 WL 135041, is hereby with-
drawn and vacated.

  Within 14 days of the filing of this Order, each party shall
submit a letter-brief addressing what effect, if any, the United
States Supreme Court decision in Swarthout v. Cooke, 562
U.S. ____ (2011) has on this matter. The letter-briefs shall not
exceed five pages.

  *The Honorable Larry A. Burns, District Judge for the U.S. District
Court for Southern California, San Diego, sitting by designation.

                               2069
2070          MILLER v. OREGON PAROLE BOARD
  The court will file a new disposition in due course.